Title: Benjamin Harrison to Virginia Delegates, 6 July 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Council Chamber July 6th. 1782

Our Assembly has passd a Law for the seisure of Brittish Goods on Land but the Execution of it is suspended untill other States shall do the same I beg the favour of You when this happens to give me information that proper steps may be taken to enforce the Law here. your favor by the last post came to hand too late for the Assembly I have some reason to suppose that the practice of running Goods from New York is takeing place here. a stop shall be put to it if possible. I think the Act for raising 3000 Men will produce them it gives a bounty of twelve pounds specie to each recruit and forty Shillings to the recruiting officer every person refuseing or neglecting to pay the tax imposed for this Bounty is to be sent a Soldier for three Years. The French Troops are now on their March to the northward. they have with them many Negroes that I have good reason to think belong to North and South Carolina if you give the Gentlemen from those Countries notice of it they may be reclaim’d when the Army gets to Philadelphia we have no arrivalls nor nothing new from the South.
I am very respectfully Your most obet. servt.
